AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     V.                                         (For Offenses Committed On or After November I, 1987)


                        Victor Negrete-Oblea                                    Case Number: 20mj08480-MSB

                                                                                Debra Dilori
                                                                                Defendant's Attorne


REGISTRATION NO. 94321298                                                                                        FEB 2 0 2020
THE DEFENDANT:                                                  CLERK,U.S.DISTRICTCOURT
 IZI pleaded guilty to count( s) 1 of the Complaint          SOUTHERN 01 R      F cAUFg:~~
 D was found guilty to count(-:::s):-------'--------------t!!:::==~====S~...I
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8: 1325(a)(l)                      ILLEGAL ENTRY (Misdemeanor)                                                    1


 •     The defendant has been found not guilty on count(s)
                                                                          -------------------
 •     Count                                                                 dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                                   TIME SERVED

  IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 20, 2020
                                                                         Date of Imposition of Sentence




                                                                         UNITED STATES MAGISTRATE ruDGE

                                                                                                                           20mj08480-MSB
